Motion granted only insofar as to permit the two appeals to be printed in one appeal book, without duplication of printing, and to permit the appellant and respondent to serve and file one brief covering both appeals, and insofar as to stay the respondent from taking any further proceedings in the action and from enforcing the temporary injunction pending the hearing and determination of said appeals, upon condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 29, 1958, with notice of argument for June 10, 1958, said appeals to be argued or submitted when reached. Concur—Botein, P. J., Breitel, Frank, McNally and Stevens, JJ.